Citation Nr: 0125376	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  97-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for back disability on 
a secondary basis.  

2.  Entitlement to service connection for left arm disability 
on a secondary basis.  

3.  Entitlement to service connection for carpal tunnel 
syndrome on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
February 15, 1966.  By Administrative Decision dated in 
August 1996, the character of the veteran's discharge for the 
period from February 17, 1964, to February 15, 1966, was 
determined to be a bar to Department of Veterans Affairs (VA) 
benefits under 38 C.F.R. § 3.12(d)(4).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of a VA Regional 
Office (RO) in Wilmington, Delaware.  In October 1997, the 
veteran testified before a hearing officer at the RO .  

The Board notes that the veteran had perfected an appeal with 
respect to the issue of service connection for a right ankle 
disorder.  In February 1998, service connection was granted 
for a right ankle disorder.  Therefore, that issue is no 
longer in appellate status.  

Additionally, the Board notes that a hearing was held at the 
RO in June 1999 before a member of the Board.  At the 
hearing, the veteran withdrew his appeal for an increased 
rating for service-connected bipedal plantar warts.  

Furthermore, the member of the Board who presided at the 
veteran's hearing in June 1999 has retired.  In 
correspondence from the RO to the veteran, dated in February 
and April 2001, the veteran was notified of the member's 
retirement, and asked if he desired a new hearing.  In the 
April 2001 correspondence, the RO informed the veteran that a 
lack of a response would be interpreted as meaning that an 
additional hearing was not desired.  No response from the 
veteran, or from his representative, is of record, requesting 
an additional hearing.  Therefore, the Board assumes that the 
veteran does not desire an additional hearing.  

REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the veteran's 
claims are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that service connection is warranted for 
the disabilities at issue because they are etiologically 
related to his service-connected right ankle disorder.  In 
this respect, the veteran has reported that because of trauma 
to his right ankle and non-service connected right leg, for 
which he wears a brace for stability, he has fallen many 
times and injured his left arm.  Additionally, the veteran 
testified that when he asked a VA staff neurologist if his 
back disorder, left arm disorder, and carpal tunnel syndrome 
were related to his right ankle and leg, he was told yes.  
According to the veteran, the VA neurologist commented that 
because the veteran had been favoring his right ankle and leg 
for a number of years, he could expect to have problems with 
his back.  Furthermore, the veteran testified that the VA 
neurologist stated that the veteran's use of a cane over the 
years had cut off blood circulation to his hands, and 
contributed to his carpal tunnel syndrome.  

With respect to his right leg, the veteran has reported that 
he was involved in a car accident and fractured his tibia and 
fibula.  Medical evidence associated with the veteran's 
initial treatment for this injury is not of record.  

During the most recent VA medical examination in November 
1997, the veteran complained of low back pain, as well as 
pain associated with bilateral carpal tunnel syndrome.  He 
was reported to wear a full-leg brace on his right leg to 
help him ambulate, as well as bilateral wrist braces.  On 
clinical evaluation, inversion and eversion of the veteran's 
right ankle were noted to be almost impossible to accomplish.  
The examiner's impression included status post tibia and 
fibula fractures which caused dysfunction of the right ankle 
requiring braces.  Additionally, the veteran was diagnosed 
with lumbosacral strain/sprain syndrome without any clear 
etiology, as well as bilateral carpal tunnel syndrome without 
any clear etiology.

A July 1999 statement from a VA staff neurologist notes that 
the veteran has pain in his back and joints due to 
degenerative changes, as well as bilateral carpal tunnel 
syndrome.  It was reported that the veteran's condition was 
persistent and could worsen over time.  Furthermore, the 
neurologist reported that the veteran's "back and leg pain 
have led to a worsening gait due to instability in weight 
bearing, which in turn may worsen his back further."  

The Board notes that the neurologist did not specifically 
address whether the veteran's service-connected right ankle 
disability, as opposed to his non service-connected right 
lower extremity disability, caused or worsened his back 
disability.  Moreover, the neurologist did not assess the 
likelihood that the veteran's back disability was caused or 
worsened by right lower extremity impairment.  Therefore, the 
neurologist's opinion is not adequate for adjudication 
purposes.  

Furthermore, no medical opinion addressing whether the 
veteran's carpal tunnel syndrome and claimed left arm 
disability are etiologically related to service-connected 
disability is of record.  Furthermore, although a May 2001 VA 
treatment record notes that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), the records pertaining to the veteran's award of SSA 
benefits have not been obtained.    

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  After obtaining any necessary 
information from the veteran, the RO 
should obtain from the SSA a copy of the 
decision awarding the veteran SSA 
disability benefits, a copy of the record 
upon which the decision was based and a 
copy of records pertaining to any 
subsequent disability determinations for 
the veteran. 

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for his 
fractured tibia and fibula, or who have 
treated or evaluated him for carpal 
tunnel syndrome or disability of his left 
arm or back since June 2001.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records which are not already 
of record.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.  

4.  The veteran should also be requested 
to provide, to the extent that he is 
able, medical evidence, such as a 
statement from a physician, supporting 
his contention that the disabilities at 
issue were caused or worsened by service-
connected disability.

5.  The veteran should then be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of his claimed 
disorders of the back and left arm, as 
well as his carpal tunnel syndrome.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
with respect to each currently present 
disorder of the veteran's back and left 
arm and with respect to carpal tunnel 
syndrome of each upper extremity that the 
disorder was caused or chronically 
worsened by the veteran's service-
connected right ankle disability.  With 
respect to any such disorder that the 
examiner believes was worsened by the 
service-connected disability, the 
examiner should attempt to identify the 
extent of disability attributable to 
aggravation.  The rationale for all 
opinions expressed must also be provided.  

6.  Upon completion of the development of 
the record requested by the Board and any 
other development the RO determines is 
required to comply with the notice and 
duty to assist provisions of the VCAA, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


